DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments relating to Claims 7-13 are found to be persuasive.  The restriction of Claims 7-13 is withdrawn.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 06/28/2022.  Applicant’s arguments are not found to be persuasive.  The braking action recited in Claim 1 may not necessarily prevent relative movement between a wave generator and a flex cup, as recited in Claim 14.  Accordingly, the 04/28/2022 restriction requirement is made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0215050 to Kassow, in view of U.S. Patent Application Publication No. 2007/0101820 to Bulatowicz.
Claim 1: Kassow discloses a braking assembly, the braking assembly comprising:
a first braking member 50 fixedly coupled to an input portion 3 of a strain wave gearing 7, 13, 36; and
a second braking member 63, 54 fixedly coupled to an output portion 23, 36 of the strain wave gearing 7, 13, 36, and wherein during a braking operation the first braking member 50 contacts the second braking member 63, 54 to mechanically brake the input portion 3 to the output portion 23, 36.
While Kassow discloses the braking assembly used in a robotic arm 100, Kassow does not disclose that the braking assembly is incorporated in a surgical robotic manipulator.
Paragraph [0003] of Bulatowicz teaches “Industries benefiting from harmonic drive gearing include semiconductor, machine tool, factory automation, robotics, medical equipment and aerospace. Medical applications benefiting from harmonic drive gearing include patient beds, rehabilitations equipment, and MRI/CAT scan gantries. Other uses for harmonic drives include radiation therapy equipment, imaging camera positioning and surgical robots (italics used for emphasis).”
In view of the Bulatowicz teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to incorporate the braking assembly disclosed by Kassow into a surgical robotic manipulator because Bulatowicz teaches that harmonic drives (i.e., strain wave gearing) are used in surgical robots.
Claim 2: Kassow, as modified by Bulatowicz in the rejection of Claim 1 above, discloses the braking assembly of claim 1 wherein the first braking member 50 and the second braking member 63, 54 are axially aligned (see FIG. 3), and during the braking operation, a top side of the first braking member 50 contacts a bottom side of the second braking member 63, 54 preventing rotation of the input portion 3 relative to the output portion 23, 26 (the Office notes that the orientation of the strain wave gearing shown in, e.g., FIG. 3 of Kassow, is relative.  The surfaces of 50 and 54 can either be characterized as a bottom side of 50/top side of 54 or a top side of 50/bottom side of 54, depending on how the braking assembly is oriented).
Claim 3: Kassow, as modified by Bulatowicz in the rejection of Claim 1 above, discloses the braking assembly of claim 1 wherein the braking assembly comprises a spring set brake or a permanent magnet brake.
Claim 4: Kassow, as modified by Bulatowicz in the rejection of Claim 1 above, discloses the braking assembly of claim 1 wherein the first braking member 50 comprises a disk, wherein the second braking member 54 comprises an electromagnet, and wherein the braking operation occurs in the absence of power (see Paragraph [0099]).
However, in Kassow, the second braking member 54 is movable in an axial direction relative to the first braking member 50 (whereas the first braking member recited in Claim 4 is movable in an axial direction relative to the second braking member).
The Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the input and output portions of the strain wave gearing may be braked by either moving the first braking member axially relative to the second braking member, or by moving the second braking member axially relative to the first braking member, and that modifying the braking assembly disclosed by Kassow such that the first braking member is movable in an axial direction relative to the second braking member would simply require a rearrangement of parts and it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  
Claim 5: Kassow, as modified by Bulatowicz in the rejection of Claim 1 above, discloses the braking assembly of claim 1 wherein the input portion 3 comprises an input shaft 3 fixedly coupled to a wave generator 7 that is rotatably coupled to the output portion 23, 36, the first braking member 50 comprises a disk coupled to the input shaft 3, the output portion comprises a flex cup 13 that is rotatably coupled to the input portion 3, the second braking member 63, 54 is coupled to the flex cup 13, and a fixed portion 23A is positioned concentrically outward to the input portion 3 and the output portion 36.
Claim 6: Kassow, as modified by Bulatowicz in the rejection of Claim 1 above, discloses the braking assembly of claim 1.  The Office further finds that it would have been obvious to those having ordinary skill in the art at the time of filing that the surgical robotic manipulator comprises a surgical robotic arm having a number of links connected by a number of joints, and one of the joints comprises the strain wave gearing, in order to reduce the speed of the actuator and to break rotational movement of the joint during a surgical operation.

Allowable Subject Matter
Claims 7-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
U.S. Patent Application Publication No. 2018/0215050 to Kassow and U.S. Patent Application Publication No. 2007/0101820 to Bulatowicz are considered to be the closest prior art.
Claim 7: The closest art does not disclose the structure of the output portion recited in Claim 7 and/or the specific manner in which relative movement between the input portion and output portion of Claim 7 is prevented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658